DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 9/9/2021.  Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
 	Claims 8, 16 are objected to because of the following informalities:  Claim 8 and 16 recite the double quote (“paste as”) which potentially renders the claims indefinite because it is not clear what the phrase within the double quote refers to  (including the meaning of the double quote itself).   Appropriate correction is required.
 	Claims 19-20 recite “the device of claim 18”. However, claim 18 is a non-transitory computer readable medium claim. Appropriate correction is required.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
 	Claims 1-20 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims  1-17 of  US Patent 11,132,115 B1, hereinafter “115 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application claims 1-20 are to be found in the claims 1-17 of the 115 patent.


Instant Application (17/470,768)
US Patent 11,132,115
Claims 1-2 
 Claim 1
Claims 3-9
Claims 10-11
Claims 12-17
Claims 18-19
Claim 20
Claims 2-8
Claims 9
Claims 10-15
Claim 16
Claim 17

 
 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 ,4 -5 ,10, 13 and 18 are  rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Margolin.(US Patent 10,489,032 B1, hereinafter “Margolin”)

 	As to claim 1, Margolin teaches a device comprising: a processor; and 
a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor (Margolin Fig.1), cause the processor to control the device to perform functions of:
 	providing a user interface with a display artifact; in response to receiving an indication a user selected to copy the display artifact, storing multiple levels of detail of the display artifact ;( Margolin Fig.4 and col 15, lines 59-65 teaches navigation application. Margolin col 16, lines 19-28 teaches user initiates copy operation and storing data items associated with graphical elements in the clipboard)
 	allowing the user to paste a selected level of detail for the display artifact by the steps of:  
 	in response to receiving an indication the user selected an input field and a paste command, displaying a plurality of paste options for pasting the display artifact into the input field, wherein the plurality of paste options each have a unique level of detail for representing the display artifact (Margolin Fig.5-6 and col 18, lines 25-34 teaches user initiates paste operation);and  allowing the user to select from the plurality of paste options; and in response to receiving an indication the user selected a paste option from the plurality of paste options, pasting the display artifact with a level of detail associated with the selected paste option into the input filed.(Margolin col 19, lines 1-19 teaches display a group of selectable elements. Margolin col 22, lines 5-10 teaches inserting into text entry field the linked text representation of data item) 

 	As to claim 4, Margolin teaches the device of claim 2, wherein displaying a representation for each level of detail includes displaying only levels of detail supported by the selected input field. (Margolin col 20, lines 1-10 teaches for each selectable elements in menu 602, the corresponding data item has at one representation with a data type that matches one of the data types supported by application 210B for the paste operation)

 	As to claim 5, Margolin teaches the device of claim 1, wherein the display artifact is a uniform resource locator. (Margolin Fig.4 and col 15, lines 59-65 teaches navigation application. URL is well known in the art)

 	Claims 10 and 13 merely recite a method to be performed by the device of claims 1 and 5 respectively. Accordingly, Margolin teaches every limitation of claims 10 and 13 as indicates in the above rejection of claims 1 and 5 respectively.

 	Claim 18 merely recite a non-transitory computer readable medium stored instructions to be executed by a computer processor of the device of claim 1.  Accordingly, Margolin teaches every limitation of claims 18 as indicates in the above rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin  and further in view of Worley et al .( US Patent Application Publication 2018/0039385 A1, hereinafter “Worley”)
 	As to claim 2, Margolin teaches the device of claim 1 but fails to teach wherein displaying the plurality of paste options includes displaying a visual representation for each level of detail of the display artifact. 
	However, Worley teaches displaying a visual representation for each level of detail of the display artifact.(Worley par [0047] teaches the multi-option UI presentation provides a visual representation of up to n content items provided in a multi-item clipboard store)
	Margolin and Worley are analogous art directed toward managing clipboard data and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teaching of Margolin and Worley according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to  provide a new user experience which is easy for the users to discovers, learn and use.(Worley par [0002])

 	As to claim 11, see the above rejection of claim 2.

Claims  3, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin, Worley and further in view of Han et al .( US Patent Application Publication 2012/0246594 A1, hereinafter “Han”)
 	As to claim 3, Margolin and Worley teach the device of claim 2 but fails to teach wherein displaying a representation for each level of detail includes displaying a live preview of the display artifact at the selected level of paste option.
 	Han teaches wherein displaying a representation for each level of detail includes displaying a live preview of the display artifact at the selected level of paste option. (Han par [0076] teaches the clipboard window presents a plurality of preview data items)
  	Margolin, Worley and Han are analogous art directed toward managing clipboard data and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teaching of Margolin, Worley and Han according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to improve the clipboard functionality. (Han par [0008])

 	As to claims 12 and 19, see above rejection of claim 3.
	
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin  and further in view of Mandic et al.(US Patent Application Publication 2009/0007012 A1, hereinafter “Mandic”)
 	As to claim 6, Margolin teaches the device of claim 1 but fails to teach further comprising allowing the user to set a default level of detail for pasting. 
	However, Mandic teaches further comprising allowing the user to set a default level of detail for pasting. (Mandic par [0042] teaches set default paste options)
 	Margolin and Mandic are analogous art directed toward managing clipboard data and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teaching of Margolin and Mandic according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to allow user to see the paste operation more easily. (Mandic par [0042])

 	As to claim 14, see the above rejection of claim 6.
	
Claims 7-8 , 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin, Mandic  and further in view of Daniel et al.(US Patent Application Publication 2005/0172241 A1, hereinafter “Daniels”) 
 	As to claim 7, Margolin and Mandic teach the device of claim 6 but fail to teach further comprising: allowing the user to use a previously habituated shortcut key to paste the selected artifact with the set default level of detail.
 	However, Daniels teaches allowing the user to use a previously habituated shortcut key to paste the selected artifact with the set default level of detail. (Daniel Fig.1 and par [0022] teaches visible interface including paste menu with the display of corresponding shortcut keys)
 	Margolin, Mandic and Daniels are analogous art directed toward managing clipboard data and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teaching of Margolin, Mandic and Daniels according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to allow user to quickly and efficiently execute the paste operation.

 	As to claim 8, Margolin , Mandic and Daniels teach the device of claim 7, further comprising: setting the previously habituated shortcut key to paste the set default level of detail for pasting;(See Daniels Fig.1 , shows “Ctrl+V) 
 	presenting the previously habituated shortcut key as the shortcut key for a format matching the set default level of detail in a “paste as” context menu; and presenting other, non-habituated shortcut keys for format types other than the default level of detail in the “paste as” context menu. (Mandic par [0048] teaches the visibility of menu items displayed within the paste gallery controls depends on the source/destination pair. Daniels Fig.1 teaches “Ctrl+V” and “Ctrl+T” keys next to paste menu options)
 	As to claims 15 and 20, see the above rejection of claim 7.
 	As to claims 16, see the above rejection of claim 8.
 	
Claim 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin  and further in view of Juvet et al.(US Patent Application Publication 2010/0251095 A1, hereinafter “Juvet”)

 	As to claim 9, Margolin teaches the device of claim 1 but fails to teach wherein storing multiple levels of detail of the display artifact further comprises creating content for a web preview level of detail by: obtaining a copy of a web preview; fetching an entity extraction template for a domain; extracting entities from the web preview; and generating a web preview payload.
 	However, Juvet teaches wherein storing multiple levels of detail of the display artifact further comprises creating content for a web preview level of detail by obtaining a copy of a web preview; fetching an entity extraction template for a domain; extracting entities from the web preview; and generating a web preview payload. (Juvet par [0035] teaches clipboard element could be created in which to display the saved previewed content)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have combined the teachings of Margolin and Juvet to achieve the claimed invention. One would have been motivated to make such combination to allow quick access to webpages. (Juvet par [0019])

	As to claims 17, see the above rejection of claim 9.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175